 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDConoco,Inc.andChauffeurs,Teamsters and HelpersLocalNo. 150, International Brotherhood ofTeamsters,Chauffeurs,WarehousemenandHelpers of America,AFL-CIO.' Cases 20-CA-17833 and 20-CA-1813516 December 1987DECISION AND ORDER'By CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 8 March 1984 Administrative Law JudgeJamesM. Kennedy issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief and a motion to disregard the GeneralCounsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, 2 andconclusions3 only to the extent consistent with thisDecision and Order.The complaint alleged that the Respondent's fail-ure and refusal to meet and confer with the Unionregarding grievances filed 10, 17, and 23May19834 constituted a failure and refusal to bargain ingood faith in violation of Section 8(a)(5) and (1).The judge found that the contract expired in Janu-ary at. the latest; that the grievances at issue werefiled 10May or thereafter; and that the terminalclosed 9 May. He found that, because the griev-ances did not specify and the record does not con-tain any evidence concerning when the incidentsiOn 1 November 1987 the Teamsters International Union was read-mitted to the AFL-CIO Accordingly, the caption has been amended toreflect that change2The General Counsel has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsWe note that the judge miscuedBob's Big Boy Family Restaurants,which is reported at 264 NLRB 1369 (1982)-Absent exceptions, we adopt pro forma the judge's finding that the Re-spondent unlawfully proposed a restriction on employees' rights to seeklegal redress in forum such as the courts or the BoardThe Respondent's motion to disregard the General Counsel's excep-tions as not conforming to the Board's Rules and Regulations is denied3We agree with the judge that the complaint allegations concerningthe Respondent's failure to bargain over the decision to close the ElkGrove Terminal lack merit and should be dismissedWe find that the de-cision did not turn on labor costs and therefore, underOtis Elevator Co,269 NLRB 891 (1984), was not a mandatory bargaining subjectMembers Johansen and Babson additionally find that, under any of theviews expressed inOtis Elevator,supra, the Respondent was not obligatedto bargain with the Union over its decision to close the terminal4All dates are in 1983 unless indicated otherwiseunderlying the grievances occurred, he could notdetermine whether they occurred during the life ofthe contract. The judge distinguished the instantcase fromNolde Bros. v. Bakery & ConfectioneryWorkers Local 358,430 U S. 243 (1977), by empha-sizing that theNoldecontract required the employ-er to process all grievances, contractual or not; thattheNoldecontract expressly covered severancepay because it governed the cessation of employ-ment; and that the plant closed only 3 days afterthe contract expired. The judge concluded that thegrievance procedure here did not have a lifebeyond contract's expiration insofar as these fourgrievances are concerned.5 He therefore dismissedthis complaint allegation.We disagree.In our view, the Respondent here, unlike the em-ployer inNolde,did not refuse to arbitrate a griev-ance. Rather, the Respondent failed and refused todiscuss or even respond to the four grievances. It iswell settled that the unilateral abandonment of acontractual grievance procedure after a contractexpires violates Section 8(a)(5) of the Act. SeeBethlehem Steel Co.,136 NLRB 1500 (1962), enfd.in pertinent part sub nom.Shipbuilders (BethlehemSteel) v.NLRB,320 F.2d 615 (3d Cir. 1963); reaffd.inIndiana & Michigan Electric Co.,284 NLRB 53(1987).Accordingly, we' find that the Respondentviolated Section 8(a)(5) and (1) of the Act by fail-ing and refusing to process the four grievancesfiled 10, 17, and 23 May.6AMENDED CONCLUSIONS OF LAW1.Substitute the following for Conclusion ofLaw 4."4.By failing and refusing to process the griev-ances filed 10, 17, and 23 May 1983, the Respond-ent violated Section 8(a)(5) and (1) of the Act."2.Add the following as Conclusion of Law 5."5.The above-described violations of the Actconstituteunfair labor practices affecting com-merce within the meaning of Section 2(6) and (7)of the Act.5The grievances allege violations of the subcontracting, seniority, andsick leave provisions of the parties' contracteFor reasons set forth fully in Chairman Dotson's partial dissent in In-diana & Michigan,supra, he "would hold that the postexpiration duty tofollow contractual grievance procedures generally survives only as an ad-junct of the limited postexpiration duty to arbitrate grievances that in-volve rights 'arising under' the expired contract and that are subject topostexpiration arbitration by the terms of the contract " (284 NLRB 53)He would overruleBethlehem Steel,supra, to the extent inconsistent withthis view Chairman Dotson agrees, however, that the Respondent hereviolated Sec 8(a)(5) by repudiating its statutory duty (irrespective of spe-cific contractual procedures) to meet and confer with a bargaining repre-sentative about employee grievancesE g, Storall MfgCo, 275 NLRB220, 221 (1985)287 NLRB No 55 CONOCO,INC.549THE REMEDYHaving found that the Respondent violated Sec-tion 8(a)(5) and (1) of the, Act, we shall order thatitcease and desist therefrom, take certain affirma-tive action designed to effectuate the policies of theAct, and post an appropriate notice. We shall orderthe Respondent to process the four grievances filed10, 17, and 23 May, 1983 in accordance with thegrievance procedure in the 1979-1982 collective-bargaining agreement.ORDERThe National Labor Relations Board orders thatthe Respondent, Conoco, Inc., Elk Grove, Califor-nia, its officers, agents, successors, and assigns,shall1.Cease and desist from(a)Making proposals during collective-bargain-ing negotiations which, if agreed on, would de-prive employees of free access to the courts and/ortheNational Labor Relations Board for the pur-pose of vindicating or attempting to vindicate legalrights that have been legislated for their protection.(b)Refusing to bargain collectively with Chauf-feurs,Teamsters and Helpers Local No. 150, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, AFL-CIO by refusing to process the four grievancesfiled 10, 17, and 23 May 1983 in accordance withthe grievance procedure in the 1979-1982 collec-tive-bargaining agreement.(d) 'In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action - neces-sary to effectuate the policies of the Act.(a)On the Union's request,' process the fourgrievances filed 10, 17, and 23 May 1983 in accord-ance 'with the grievance procedure in the 1979-1982' collective-bargaining agreement.(b) 'Post at its Elk Grove, California facilitycopies of ;the attached notice ' marked "Appendix."''Copies of the notice, on, forms provided by the Re-gionalDirector for Region 20, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "to ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated 'the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT make proposals during collective-bargaining negotiations which, if agreed on, woulddeprive employees of free access to the courtsand/or the National Labor Relations Board to vin-dicate or attempt to vindicate rights that have beenlegislated for their protection.WE WILL NOT refuse to bargain collectively withChauffeurs, Teamsters and Helpers Local No. 150,InternationalBrotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,AFL-CIO by refusing to process the four griev-ances filed 10, 17, and 23 May 1983 in accordancewith the grievance procedure in the 1979-1982 col-lective-bargaining agreement.WE WILL NOT in any like 'or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.-WE WILL, on the Union's request, process thefour grievances filed 10, 17, and 23 May 1983 inaccordance with the grievance procedure in the1979-1982 collective-bargaining agreement.CONOCO, INC.Nancy Recko, Esq.,for the General CounselChristina RichardandJuliaM. Giller, Esqs.,of Houston,Texas, for the Respondent.Chuck Brooks, Esq.,of Sacramento, California, BusinessRepresentative, Teamsters Local 150 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge Thiscase was tried before me at Sacramento, California, onSeptember 14 and 15, 1983,1 pursuant to a consolidatedcomplaint that was issued on August 19 It is based oncharges filed by Chauffeurs, Teamsters and HelpersLocal No. 150, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion) on March 28 and June 17, respectively. The con-solidated complaint alleges that Conoco, Inc. (Respond-ent) has engaged in certain violations of Section 8(a)(1)and (5) of the National Labor Relations ActIssuesThe transactions complained of arise from Respond-ent's closure of a truck terminal located at its bulk plantin Elk Grove, California. In essence the General Counselcontends that the terminal was closed as part of a courseof bad-faith bargaining Specifically, the complaint claimsthat Respondent conditioned a new collective-bargaining'agreement on the omission of the successorship clausecontained in previous agreements, and conditioned a con-tract on the Union's agreement to require employees toutilizetheproposed contract's grievance procedurebefore exercising rights granted to them by local, state,or Federal laws, including the National Labor RelationsAct. In addition it contends that Respondent made anunlawful threat to close the terminal, closed it, laid offand/or terminated employees in the bargaining unit, andthereafter gave the work to a "subcontractor." All thissupposedly occurred without notice to the Union andwithout giving the Union an opportunity to bargain overeither the decision to close or the effects of the closure.Finally, the complaint alleges that Respondent has failedto respond to certain grievances that were thereafterfiledunder the no-subcontracting, seniority, and sickleave clauses of the expired agreement.Respondent denies it violated Section 8(a)(1) or (5)concerning its conduct. It contends that it attempted tobargain in good faith regarding the drivers, but theUnion refused to believe Respondent's assertion that thefacilitywas financially unviable. Furthermore, it deniesconditioning the contract on the two clauses in questionand asserts that the closure was made solely for econom-ic reasons, contending it was not legally obligated to bar-gainover the decision to close. It also contends that itoffered the Union an opportunity to bargain over the ef-fects of the closure, but the Union declined. Finally, itasserts that the collective-bargaining contract had ex-pired several months before the grievances were filedand that the grievances are not the type that must beprocessed after a contract's expiration.'Unless otherwise indicated all references to dates are 1983FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent is a corporation engaged, inter aha, in` all—aspects of the petroleum business, including exploration,.,crude oil transport, refining, product transport, and theretailand commercial sale of petroleum products. Al-though the record does not clearly show, Respondentdoes business in California and many other states. Itadmits that during the past 12 months it 'has sold andshipped products, goods, and materials valued in excessof $50,000-directly across state lines and admits it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.IF LABOR ORGANIZATION INVOLVED'Respondent admits that at all material times the Union,has been a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundIn the course of its California operations, Respondentuntil recently has operated a small bulk plant and truckterminal at Elk Grove, California, about 12 miles southof Sacramento. Prior to October 1, -1982, it was operatedby Douglas Oil Company, one of Respondent's corporatesubsidiaries. In 1981, Respondent was purchased outrightby DuPont Corporation. As a result of that takeover Re-spondent was reorganized in October 1982. As part ofthe reorganization Douglas Oil Company was dissolvedand absorbed into the Conoco system. Shortly thereafterRespondent, in order to raise cash to reduce DuPont'sdebt arising from the purchase, began to sell variousConoco facilities. This included the sale of the Douglas,Refinery in Paramount, California (preceded by thelayoff of the entire Douglas corporate headquarters staffthat had been located there), and the closure of the mainDouglas transport terminal in Paramount. There is-testi-mony that the sale and closure of the Paramount head-quarters, refinery, and transport terminal constituted thedisposal of three-quarters of what had previously beenDouglas Oil.The only former Douglas facilities that Conoco thenhad left in California were a small'refinery andterminalin Santa Maria and some terminals and/or' bulk plants inVallejo,Martinez,Lodi, San Jose, Redding, and ElkGrove.'Elk Grove, the focus of this case, at least until its clos-ing on May 9, consisted of a small liquid asphalt bulkplant and truck terminal. The terminal operated an as-phalt spreader and support tanker together with four orfive light oil (motor fuel) tankers..The asphalt was normally obtained from the SantaMaria refinery via rail. The Elk Grove bulk plant wouldthen mix the liquid asphalt into various asphalt products.This in turn, depending on the customer's wish, waseither delivered to the customer via Respondent's asphalttanker equipment, or picked up by a common carrier orthe customer's own vehicle. Customers often utilized Re- CONOCO, INCspondent's asphalt spreader,but such equipment wasavailable elsewhere and customers used those as wellThe light oil tankers were used to supply service sta-tions in the Sacramento/Sierra foothill area.Althoughthe vehicles were parked in Elk Grove, virtually all thefuelwas actually obtained from an independent supplier,Ammoil,Inc.,which had a fuel terminal in West Sacra-mento.Respondent,in operating all these vehicles,was con-sidered to be a "private carrier"and authorized by lawonly to carry its own products either to its own locationsor to those of its customers.Itwas not licensed as acommon carrier.Furthermore, the Elk Groveasphalt business was aseasonal one. Traditionally Respondent has shut downthe asphalt mixing plant' during the winter months. Thevehicles normally assigned to Elk Grove were reassignedto other terminals.Sometimes the drivers were sent withthe vehicles;sometimestheywere placed on temporarylayoffstatus.Respondent's Elk Grove drivers have been representedby the Union for many years. The most recent collec-tive-bargaining agreementwas in effect from August 1,1979, through July 31, 1982. During the course of the1982-1983 negotiations the expiration date was extendedon several occasions.There is a dispute about whether itwas also extended to the late winter or early spring of1983.It is undisputed that during the last 3 months of 1982and the first 3 months of 1983 the Elk Grove facility wasoperating at a steady loss The financial records present-ed by Respondent show that since the Conoco takeoverinOctober 1982 until the end of March 1983 Respondentlost slightlymore than$82,000 operating that facility.The Douglas figures were not presented for the earlierportion of 1982 but there was widespread testimony thatthe facilitywas only marginal at best. The GeneralCounsel does not challenge either the figures or the testi-mony.B. The Testimony Relating to Collective BargainingDuring 1982/1983The principal union bargainers were Chuck Brooks, abusiness representative,who was on two occasionsjoined by the Union's chief executive officer, Secretary-Treasurer Al Bonilla. These were the only two union of-ficials to testify,although during some of the negotia-tions other business agents occasionally appeared. Re-spondent had two chief negotiators,Industrial RelationsManager Joe Watson and Director of Labor RelationsRon Teague.Teague took over for Watson beginningJanuary 11, 1983. Assisting them were Jerry Carson, adivisionmanager from Respondent's surface transporta-tion department, Jack Cummings, who had been the di-rector of transportation for Douglas,and Max Burgess,theElk Grove terminal manager Neither the Union'sbargaining team nor Respondent'sbargaining team re-mained the same throughout the negotiations.The princi-2Respondent did not mix theliquid asphalt with aggregatefor pavingjobs That was done by the paving contractor551pal bargainers were Brooks for the Union and Watson,followed by Teague, for Respondent.1.The July1982 meetingIt is fair to say that although bargaining began in July1982 Brooks deliberately held it to a slow pace Simulta-neous with the Elk Grove negotiations, the CaliforniaArea Tank Agreement was being negotiated on amultiunion/multiemployer basis. Local 150, the Union in-volved here, was a party to that bargaining. Brooks read-ily agreed that he wanted to know what the "industrystandard"was going to be before quickening the bargain-ing process with Respondent Similarly,Watson andCarson were also aware of the multiemployer bargainingThey directed their principal attention to problems aris-ing from the proposed shutdown of the Paramount refin-ery and to negotiating a separate agreement covering theterminal in Santa Maria.The Santa Maria terminal waslarger than Elk Grove and Respondent hoped to utilizeany contract that it reached with the Teamsters Local inthat city as a means of settling Elk Grove Thus, neitherparty attempted to negotiate with any seriousness untilJanuary 1983.Nevertheless, there is testimony regarding the earlyElk Grove negotiations that is pertinent here. Brooks tes-tified that during the July 27, 1982 meeting, Watson ad-vised him of the sale of the Paramount refinery. That in-formation prompted Brooks to ask about the viability ofElk Grove. He testified that one of Respondent's nego-tiators saidthe prospects at Elk Grove were goodBrooks says he gave Watson a copy of the areawide pro-posal that was then being discussed elsewhere.Watson testified that in July he sought a "flat con-tract" from the Union saying Respondent was going totry to operate Elk Grove but needed competitive termsto do so. He said Respondent would ask for greater flexi-bility in light of the DuPont pressureWatson does notrecall any discussion of the successors and assigns clausein July. He remembers Brooks questioned the viability ofElk Grove and asked if Respondent planned to close it.Watson said he replied it was not Respondent's intentionto do so but wanted it "competitive,not marginal "The only immediately significant occurrence on July27was a decision to extend the expiring contract toAugust 15, 1982. Subsequently there was a- telephoneconversation between Brooks and Cummings in whichthe contractwas extended to August 31, 1982. OnAugust 31 the contract was extended through September30, 1982, and on that date extended again through Octo-ber 20, 1982.2The October 22, 1982 meetingThe next collective-bargaining meeting was conductedon October 22, 1982.Itdid notlast verylongBrooksread to Watson, Cummings, and Carson a copy of thearea wide proposal,but said it was not the Union's pro-posal to Respondent There was some small discussion3A "Flat" or "white paper" contract are slang terms for separately ne-gotiated single employer agreements that are quite different from thecomplex multiemployer agreements 552DECISIONS OF THE NATIONAL, LABOR RELATIONS BOARDabout the health and welfare fund premium increase thatwas coming due.'Brooks'says he asked Watson if the Elk Grove facilitywas to be sold; Watson assured him that it was not.On cross-examination Brooks said Secretary-TreasurerBonillawas present during the entire meeting He thenagreed that the company negotiators did speak about the"shaky" conditions of the facility. It was then that heaskedWatson if Respondent was going to sell, andWatson replied they were not. Brooks conceded Watsonalso said, "One never knew what Conoco would do " Hedenied being,told that Elk Grove was on shaky financialgrounds asserting, "No, Elk Grove has always been inthe black, that's what they tell me, and the drivers."Brooks was asked if by the time of the October 22meeting Respondent had delivered to the Union 'a copyof itsinitialcontract proposal. Brooks replied he couldnot recall. He said he "believes" the first time he saw thecompany proposal was at the January 11, 1983 meeting.In addition, he could not recall Bonilla saying to Watsonthat he had seen the proposal and was "disappointed" inWatson.Bonillatestified he was not present when the meetingbegan, but once he arrived, he stayed until it ended.Then he modified his testimony saying he was "in andout," explaining, "I don't try to get too involved in whatChuck's affairs are." Bonilla did recall Brooks bringingRespondent "up to, date" on the multiemployer tankagreementand says they did not discuss Elk Grove inparticular. He said he was not present during any portionof the October 22 meeting in which there was a discus-sion of the economic future of Elk Grove or a discussionof its losses. On cross-examination Bonilla said he wasnot aware that Respondent was taking a different posi-tion than it had in the past. He does remember WatsonsayingDuPont was requiring each facility to meet itsown obligations and that terminal managers were to beheld responsible for the success of each facilityBonillarecallsWatson saying the successors and as-signs clausein the old contract had been removed incontracts elsewhere.He replied he did not care whatWatson did with the other locals, "We've got a good op-eration here, the company is making money and wedon't need it." He denied Watson ever, referred to theneed for flexibility and, possibility of a salein all seg-ments of Respondent's operations.He, like Brooks, denied tellingWatson that he hadseen the company proposal and was disappointed in it,but also said he "doesn't think" the Company gave theUnion any contract proposal beforehand The basis forhis belief is that Brooks never told him they had.Watson said that by the October 22 meeting he knewtheParamount refinerywould definitely be closed.Moreover, he said, the former Douglas retail outletswere being realigned with another Conoco subsidiary,Kayo Oil, and they were already bargaining with theSantaMaria terminal. He says the October 22 meetingoccurred sometime after a large company meeting nearDurango, Colorado, after which Respondent's contractproposals were developed. Thus, he was fully preparedwith this material for the October 22 meetingAccording' to Cummings, a contract proposal had beenprepared after the Durango meeting and sent by FederalExpress to Plant Manager Burgess in Elk Grove, andBurgess had caused it to be delivered to the Union priorto October 22. Cummings asserted that on October 22 hesaw a company envelope in Brooks' file (although notthe one used-by Federal Express) that led him to believeBrooks had received the company proposal.Both Watson and Cummings testified that during thecourse of the October 22 meeting, Bonilla told them hewas "disappointed" in the position Watson had taken inthe company proposal and that Bonilla's remark con-firmed to them that the Union had, indeed seen it. In ad-dition, there was discussion of the successors and assignsclause and the union-security clause that had been omit-ted from Respondent's proposal.Watson said he toldBrooks that the elimination of the successors and assignsclause as well as the union-security clause were impor-tant to the Company that wanted them out of the con-tract.Watson recalled Bonilla replying that whetherthere was a "flat contract or not, there would not be acontractwithout successors and assigns language."Watson remembered that both Brooks and Bonilla ac-cusedRespondent of intending to close Elk Grove.Watson said he again replied they were not, but Bonillasaid,"Go ahead and close the damn thing." Bonilladenied making that statement. Watson says all three com-pany officials, himself, Carson, and Cummings, respond-ed that Elk Grove was not then economically viable butbelieved the elimination of the successors and assignsclause would make it easier to sell the facilityHe said Brooks then read them the proposed multiem-ployer settlement. Afterwards 'Watson told Brooks that.Respondent's proposal was being made, at other loca-tions, including Santa Maria., He remembered Bonilla re-plying that he did not care what went on at other placesbut he was not going to have "that shit" in his contracts.In addition, concerning to retroactivity,Watson toldBrooks and Bonilla that because this was "concessionbargaining," ;Respondentwanted retroactivity "to goboth ways." He said the Company expected "takeaways"to be retroactive The meeting ended with an agreementto extend the collective-bargaining contract through No-vember 30. That, was confirmed by Carson's letter of Oc-tober 26'3.TheDecember 1982 meetingsAlthough Brooks and Bonilla adamantly testified thatthe next two meetings occurred on December 2 and 4,the General Counsel and Respondent stipulated that thenext meetings,in fact, occurred on December 6 and 8.The December 6 meeting began at Fulton'sPrime RibRestaurant for dinner,itended in pub crawling and per-sonal conduct that neither side wished to pursue at thehearing.Apparently the evening was a fiasco The par-tieswere nevertheless willing to talk about what oc-curred over the successors and assigns clause. Brookssaid that during the evening Watson told him the Unionwould"have to stipulate out of the agreement"the suc-cessors clause as Respondent would not have one. HesaidWatson told him if the Union insisted on a succes- CONOCO,. INC553sors clause they "probably would have to close the plantor wouldn't have a contract." Brooks told him it was anegotiable item and asked what would be given inreturn, suggesting health and welfare, maintenance ofbenefits, cost-of-living allowance, guaranteed hours, orsomethingHe said Watson, however, had nothing tooffer but agreed that those were negotiable items. HesaidWatson told him the Company's proposals werebeing accepted by Local 51 in Santa MariaBonilla also testified thatWatson told him the succes-sors clause would have to be removed from the contractand if the Union could not agree to that there was nosense in negotiating Bonilla said Watson told him that iftherewas no contract he would move the equipmentfrom the terminal. Bonilla told Watson to stick that issue"in his ear." He said there was no discussion of the eco-nomic situation in Elk Grove; Watson never said ElkGrove was in trouble. Bonilla knew Elk Grove was aseasonal business but did not think the seasonality of thebusiness had much impact on its economic success. Bon-illa'sprincipal recollection of that meeting is counselingBrooks to avoid a "ruckus" with WatsonThe December 8 meeting was an early morning break-fast at Lake Tahoe among Brooks, Carson, and Watson.According to Brooks, Watson repeated his "no succes-sors clause" demand saying the Union would have to getrid of that clause before there would be any movementby the Company. He remembered Watson saying that ifthe Union could not do that there was no use in continu-ing; for morethan likely Elk Grove would be closed.Brooks said Watson again requested a "white paper con-tract" and he agreed to that Brooks denied that duringthe breakfast meeting Carson ever explained to him howRespondent evaluated terminals financially and furtherdenied that Carson and Watson told him they would beevaluating Elk Grove on the basis that was describedWatson testified they began the December 8 meetingby trying to put aside any personal animosity that mayhave arisen2 days before. With that out of the way hesaid he again told Brooks that Respondent wanted thesuccessors and assigns clause out, but did say that in ex-change he would "give relief' with respect to the de-manded omission of the union-security clause. He saidmuch of the meeting was spent by Carson explaining toBrooks how Respondent evaluated the economics of theterminaland how each facility competed for Conococapital.Carson explained that Respondent compared thelowest common carrier rates against the value of Re-spondent staying in the trucking business, pointing outthat recent deregulation had brought the common carrierratesdown.According to him, because Respondentcould not take advantage of the common carrier rate, itsprofit margin was down significantly.Watson recalled that at some point during the discus-sion Brooks said he was not sure the successors and as-signs clause was enforceable anyway. Watson testified hebelieved they had reached an agreement to leave theunion-security clause in the contract if the successors andassigns clause was out. That is denied by Brooks.4.The January 11 meetingThe next meeting was conducted on January 11. Itwas at this meeting that Ron Teague took Watson'splace as Respondent's lead negotiator.Brooks testified he presented Respondent with a con-tract proposal, but Teague refused to look at it saying heknew it contained master contract language and Re-spondent did not want any part of the master Brooksdid not disagree with Teague's perception, but said heasked Teague to go through it to determine what couldbe put in a "white paper" contract He said Teague re-plied he wanted no part of the master freight language,which included a successors clause, saying Brooksshould "get serious" with his proposals.At that point, according to Brooks, Teague presentedhim with the Company's first proposal Brooks said helooked at it briefly and then asserted they had "taken theguts out of the old contract", yet he asked for time toabsorb it After a break Teague again referred to the suc-cessors clause and told the Union to get serious about toits proposals. The meeting then ended.Unlike his testimony about the October 22, 1982 meet-ing,on cross-examination Brooks specifically deniedseeing anycompany proposals before January 11. Headmits,however, that despite his awareness that theCompany wished to avoid master agreement language,the Union's January 11 proposal was just a retyped ver-sionof the master. And, somewhat disingenuously, hehad titled the document "Douglas Oil Co. of California,"contending he had never been "officially notified" thatDouglas had become Conoco. The proposal consists of42 single-spaced pages for the 6 or fewer employees tobe coveredDuring cross-examination Brooks was defensive andhad a tendency to argue with counsel. After some spar-ring he admitted the Santa Maria contract that had beennegotiatedwith a different local would not have beenconsistentwith the master agreement language of hisJanuary 11 proposal. The inconsistency may well haveprohibited seasonal transfers to Santa Maria, a practicethat had been used in the past to avoid seasonal layoffs.Also during cross-examination, he denied saying thecompany proposal of January 11 was a "rape"; he deniedtelling Teague that his style of negotiating was to repro-pose the same thing six different ways, until a companytired of it and accepted it. Furthermore, Brooks deniedTeague ever told him how the Santa Maria contract ne-gotiations had gone or how Respondent had changed itsproposals during bargaining thereHe then said he"couldn't recall" itMoreover, he could not recall ifTeague told him the Santa Maria contract had containedamaintenance of membership clause even though Re-spondent's first proposal there had not. Finally, Brooksdenied Teague told him Respondent wanted to pay com-petitive wages, but even if they were obtained, such con-cessionswould not guarantee that the terminal wouldremain open.According to Teague, he repeated to Brooks on sever-al occasions during the January 11 meeting that the ElkGrove Terminal was in danger of closing. He says hetold Brooks that the economics were such that it did not 554DECISIONS OF THE NATIONAL" LABOR RELATIONS BOARDappear Elk Grove could remain open even if an agree-ment were reached. He explained, "What we were tryingto do was to give it any kind of prolonged activity, wewere hoping to reach an agreement that he [Brooks]could live with and we could take back to our operatingmanagement and say, 'Hey, we've gotten some relief insome key areas Will this buy any time?"'In addition, Carson told Brooks the terminal was notmaking money, there were problems with the competi-tion due to deregulation and the volume was too low.He also mentioned the general rundown condition of theterminal.-According to Teague, the main item discussed duringthatmeeting was an attempt to resolve the successorsand assigns issue. He said Watson had reported to himthat the clause appeared to be a strike issue with theUnion. Teague said he ' wanted to see if he could getBrooks to give the Union's position across the table onthat clause and hoped to be able to reach an agreementon that issue firstTeague said at one point in the meeting all the partieswere rummaging around looking for the company pro-posal.He observed a copy in Brooks' materials, in addi-tion the Company produced a second copy.' Teague saidthatduring the discussion of the company proposalBrooks accused the Company of trying to "rape the con-tract "He 'agreed that when Brooks gave him theUnion's proposal he told Brooks it appeared to be themaster contract retyped Teague said he suggested thatBrooks call, the business agent in Santa Maria to discusswhat had occurred there. Teague remembered a discus-sion of wages (denied by Brooks) in which Brooks toldTeague that the Union was not concerned with how thewages were to be calculated or their manner of paymentsomuch as he was concerned with obtaining "parity."Teague recalled that he replied Respondent was "not ne-gotiating for parity", Respondent wanted to be "com-petitive," i.e , to pay a lower wage rate than other firms.He remembered saying the wage rate for Elk Grovemight even be less than that settled on in Santa Maria.Teague testified that at the time of the January 11meeting no collective-bargaining contract was in effect.According to Teague the contract had expired when thelast extension ran out on November 30, 1982. He says hetold Brooks at the end of the January 11 meeting thatthe only things that were now being extended werewages and fringe benefits.sBrooks said he agreed to contact Respondent to sched-ule the next meeting He said that on January 23 or 24when he spoke with Teague about the next meeting,4There was some confusion in the record about whether G C Exh 15or R Exh 8 was the Company's proposal In fact the two are identicalexcept that G C Exh 15 is entitled "Santa Maria " It may well be thatBrooks had a copy of the Santa Maria proposal delivered to him in Octo-ber rather than the one for Elk Grove Even if that were so it wouldhave made no difference for both proposals were identical However, allIcan conclude from this record is that counsel had momentarily con-fused them for clerical purposesWhatever the facts may have been allthree company officials-Watson, Teague, and Carson-had testified thatthey observed, on different occasions, a copy of the company proposal inthe Union's hands prior to January 115 In this respect the notes Teague took contemporaneously with themeeting tendto corroborate him See R Exh 3(a)Teague told him the Union had to be serious and to getthe successors clause out of the contract On cross-exam-ination he denied telling Teague the Union was notready to discuss the elimination of the successors and as-signs clause and did not recall telling Teague he wantedto see the Santa Maria agreement Brooks claims a meet-ing had been scheduled for January 24 and he had notcanceled it Teague says a meeting had been tentativelyscheduled for January 24, but was not held becauseBrooks was awaiting a copy of the Santa Maria agree-ment. He remembers this because on either January 15 or17 he called Brooks from a Houston suburb. When heasked Brooks if he had reconsidered the successors andassigns clause, Brooks replied that he had not heard fromthe Santa Maria business agent. Teague says he calledagain the next week, this time from Minnesota, andBrooks again said he had not received the Santa MariacontractTeague said the next occurrence was a letterfrom the Union dated February 17 suggesting severaldates.Teague said he took the first date that the Unionsuggested, March 15. It was held as scheduled.5The March 15 meetingAccording to Brooks, Teague advised him during theMarch 15 meeting that the Company had decided tokeep three pieces of equipment at Elk Grove, one asphaltspreader, one asphalt transport, and a set of light oiltrailers.Furthermore, Brooks said the company team ad-vised him that it would try to keep three employees em-ployed, plus possibly a fourth. Brooks concedes thatTeague told him that whether Respondent would be ableto maintain the employment of those people and keep theequipment in Elk Grove depended on the nature of thecontract thatwas negotiatedAgain,according toBrooks, Teague said Respondent wanted the successorsclause out. Furthermore, he said Respondent wanted theseniority clause omitted, no cost-of-living provision, andno health and welfare maintenance of benefit provisions.The latter two items had not been in previous contracts.They told him that to make the terminal viable, theywere not going to have any master contract language.He said the Company did not make any economic pro-posal.Brooks then testified there was a discussion with re-spect to the "protection of rights language" regardingmembers honoring picketlines.There also was some dis-cussionover the no-subcontracting languagewithTeague saying Respondent wanted the right to subcon-tractwhen necessary. The expired contract had prohibit-ed it, but in fact there had been a longstanding practiceof occasionally farming out certain light oil hauling tocommon carriers, usually Fredericksen Tank Lines Fre-dericksen's drivers are also represented by the Union.There was also some discussion of the grievance pro-cedure. Brooks said he proposed an abbreviated arbitra-tion procedure that eliminated briefs, a written record,and called for an arbitrator's bench decision. He saidTeague took "exceptions" to that saying employees hadbeen going to other sources (i e., other forums) ratherthan first using the grievance procedure. CONOCO, INC555It should be observed here that Respondent's initialcontract proposal contained some unusual language inthe grievance article, that language, section 9, reads asfollowsEmployees must first submit any and all disputesarising out of any terms of employment, wages,hours and working conditions provided for in thisbefore exercising any rights to have any other fed-eral, state or county court, NLRB, EEOC, OSHAor other types of judicial body hearing disputes forsettlement.The Union's proposal and the Company's proposal onthe grievance procedures were quite different It is, how-ever, Respondent's proposal recited above that is underattack in this complaint. Nonetheless, the only discussionthat actually occurred over grievance procedure appearsto be Brooks' testimony described aboveIn any event, continuing with the March 15 meeting,Brooks reported Teague as again rejecting, as the Com-pany had previously, the health and welfare maintenanceof benefits clause saying even Respondent's managementpersonnel did not have that benefit. Brooks rememberedTeague saying the Union's 72-hour notice language priorto taking economic action for failing to pay health andwelfare premiums was unacceptable.Brooks also remembered Respondent presented amodification of its original proposal (G C Exh. 18) laterin the meeting. It contains a seniority clause, but it didnot appear to be as extensive a seniority clause as theUnion's earlier or later proposals Furthermore, it contin-ues to require employees to submit to the grievance pro-cedure before exercising rights to go to any other forum.It did eliminate the reference to EEOC and OSHAOn cross-examination Brooks testified that although heknew the industry was in trouble, he nonetheless pro-posed an uncapped COLA clause at that time Moreover,he was evasive regarding the application of the 72-hournotice clauseHe said the Union never invoked thatclause until after there had been a court decision findinga company to have been in arrears He agreed he toldTeague that the March 15 proposal had "taken the gutsout" of the agreement. He reported someone told himElk Grove would operate as a two-truck terminal, butdenied Teague told him the terminal would close if itcould not make it as a two-truck terminal He agreedTeague told him that whether it was kept open dependedon what kind of contract was negotiated Finally, hedenied ever saying during this meeting that there was noway he would agree to "that shit in Santa Maria" or thathe would strike until "hell freezes over."Teague testified that the meeting opened with CarsontellingBrooks that he "foresaw" the terminal survivingas a reduced operation-one spreader truck and one lightoil truck Teague said that Brooks expressed no concernwhen he heard that They reiterated again their concernregardingElk Grove's viability but to Teague it ap-peared Brooks was not listening. The parties then wentthrough the first company proposal, followed by thesecond proposal.He remembered Brooks saying hewanted to look the second one over and to respond witha complete proposal. He asked for an adjournment.At that point Teague recalled Brooks repeating a state-ment he had made earlier, that it was Brooks' form ofnegotiation to submit six proposals, slightly modified,until a company would agree. Teague responded that forthree drivers Brooks had to be more realistic and getdown to business He said he reminded Brooks they wereoperating without a contract. They again talked aboutthe reduced amount of equipment. At that point Brooksasked some questions about whether there was any hopeof bringing the trucks back. Teague replied there wasnotBrooks asked if employees would be laid off andeither Teague or Carson told him they could foresee thatifElk Grove was going to survive, the three peoplewould be operating two trucks Carson told Brooks thatthe best the spreader truck could do was to "break even"and they hoped to be able to make a little money withthe light oilAt one point there was some discussion ofsubcontracting and Brooks asked if farmouts would con-tinue as they had in the past Carson responded that theywould.Teague said it was not until the March 24 meeting thathe and Carson began referring to the reduction as a"permanent reduction "Teague agreed that during the March 15 meeting theparties proposed streamlining the grievance procedure.Teague said there was a company proposal under whichBrooks recognized that the "double step" of past con-tractswas not required; Brooks said he thought some-thing could be worked out thereTeague remembered, however, that when the SantaMaria agreement was discussed, Brooks again said he"would never have any of that shit in his jurisdiction "Teague said Brooks told him there was no way he wasgoing to agree to that type of contract.Teague denied Brooks' testimony that the successorsand assigns language was discussed at the March 15meeting In general, Carson corroborates Teague.6.The March 24 meetingAnother meeting was scheduled for March 24. At thatmeetingBrooks submitted another lengthy proposal(G C. Exh 19) He said Teague looked at it and said,"Apparently you haven't got the message " Teague ac-cused Brooks of proposing master agreement language.Brooks said that the language he was proposing was "theonly language [he could] live with at Elk Grove."Brooks testified Teague said, "We're right back wherewe startedWe'reworlds apart "He rememberedTeague saying the Company had given the Union pro-posals,what they were willing to negotiate on, andwould not accept proposals from the Union other thanthe things they had presented. Teague listed items (G C.Exh. 19) that Respondent could not live with, the suc-cessors clause, the picket recognition language, subcon-tracting, seniority, grievance procedures, cost of living,deadheading pay, guaranteed maintenance of benefits,health and welfare, and change of operations He flippedthrough General Counsel's Exhibit 19, reading off thoseobjections as he spotted them 556DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn cross-examination, Brooks asserted at first thatGeneral Counsel's Exhibit,19 was "strictly a white papercontract between Elk Grove and Local 150." He thenadmitted that he had copied much of the language, fromother contracts including a clause requiring mandatoryretirement at age 70. Despite his earlier,desire to stream-line the grievance procedure, the new grievance proce-dure (G C. Exh. 19) is complex and,quite different fromthat contained in the expired contract or any of its earli-er proposals.Brooks asserted that despite his proposal he was thereto negotiate every article they wanted to discuss withhim Once again he denied saying there was no way hewould agree to the Santa Maria contract or that he wasnegotiatingfor the industry and Conoco would be treat-ed no differently.Teague testified that the March 24 meeting began withBrooks presenting him with General Counsel's Exhibit19,' orally adding a sick leave proposal. It appeared toTeague that it had been retyped from other agreementsand included a lot of language from the master. He saiditdid not address itself to Elk Grove and appeared'to beconsistent with Brooks'earlier statements that he was ne-gotiating "for the industry." Teague observed that itcontinued to contain an uncapped COLA clause for aterminalthatwas not economically viable and the suc-cessors and assigns clause.He said the language thatdemonstrated how far apart the parties were was the in-was identical to that in the Western 'Tank Agreement,observing that it is a management-type proposal, not aunion one. He said such clauses had arisen during the1970swhen there had been legislation dealing with re-tirement ages and management proposed them. ToTeague, its inclusion demonstrated that Brooks wassimply not meeting the issues head on.Teague said Brooks told him the Company's proposalswere "in 'no way acceptable" to the Union but that theMarch 24 proposal was the onlylanguagethat the Unionwould agree to. Teague once again said the companyteam advised Brooks of the economic shakiness of theterminalHe said shortly thereafter as lunchbreak wasbeing declared, Brooks turned to his assistant, HelenMyers, andsaid,"After lunch they will tell us they areclosingthe terminal." He then turned to, Teague saying,"Don't take it personally." Teague said he was puzzledby those remarks.After returning from lunch Teague sought and ob-tained' a private discussion with Brooks in the hallway.He said during their discussion Brooks was quite angryaccusing the Company of,wanting an agreement simplyso it could sell the facility. Teague said Brooks told himhe would rather see the terminal closed or strike it untilhell freezes over before he would ever agree to the SantaMaria "shit."They returned to the table and once again discussedthe successors and assigns clause, the uncapped COLAand the subcontracting clause that restricted farmoutsTeague says-Brooks reiterated that he was negotiatingfor the industry. Teague, frustrated, asked if Brooks was"negotiatingfor the loss of jobs." He observed that noemployeewas present; he had hoped Brooks wouldsbring some. The meeting ended with Brooks saying hewould never accept the Santa ,Maria contract and that hewould "see you, in court."Teague said that at no time during the course of nego-tiations, despite the fact that Respondent's officials werecontinuously advising Brooks of the economic difficultiesthe Company was having, did Brooks ever seek confir-mation by asking for the Elk Grove financial records.Brooks agreed he never asked for such records, but as-serted that he was never told that there was any eco-nomic difficulty at Elk Grove, implying that he did notknow he needed them7The closureannouncementWatson testified that due to the' number of closuresover the past few years it had become part of Respond-ent's policy to personally advise the employees of clo-sures giving them as much lead time as it could He saidhe felt it was only fair to meet them face-to-face on sucha topic. On April 12 Watson and Carson conducted sucha face-to-face meeting at Elk Grove with all the employ-ees.They told them theterminalwould be closed in 30to 45 days.Watson said that he tried to telephone Brooks thatevening to advise him of the decision but could notreach him, so he directed Teague to do so. On the fol-lowing day Teague sent a wire to that effect signingWatson's name.The facility was actually closed on May 9. On April21,Carol Livingston, an attorney for the Union, wroteTeague "demanding a meeting to discuss your proposalto close" the Elk Grove facility. She accused Respond-ent of closing it to avoid bargaining in good faith, to sub-contract the work, and to avoid a union contract. Sheasked that he contact Brooks to arrange a meeting. JuliaGiller, an attorney from Respondent's labor relations de-partment, acknowledged the letter on April 25 and ameeting was ultimately scheduled. Her letter said thepurpose of the meeting was "to negotiate, only the effectsof the closure." Prior to scheduling the meeting Brookswired Teague saying he wished to set a meeting up "tonegotiate the wages, hours and conditions of employ-ment for our members."8.The May 17 meetingA meeting was thereafter scheduled for May 12. OnMay 10 it was rescheduled to 'May 17. The, May 17meeting wassomewhat different from the previous meet-ings.For the first time employees were actually presentas part of the Union's negotiating team.6For the Compa-ny Watson returned to thenegotiations,he was accom-panied by Teague.According to Brooks he told Watson and Teague thathe was there to negotiate wages and hours for the ElkGrove employees. He informed them that unfair labor6Previously Brooks had not allowed employees to be present duringthe negotiations Shop Steward Art Lincoln had at one point requestedto attend a meeting and although Brooks had said he could come, toldLincoln he could not ask any questions On hearing that, Lincoln decideditwould be nonproductive to attend CONOCO, INCpractice charges had been filed and offered to withdrawthem if Respondent would bring the trucks back andreturn the employees to work He said Watson told himhe was not there to negotiate wages, hours, and condi-tions but only to "speak of the closure of the plant."During the course of the meeting Brooks asked Watsonwhy Respondent had not answered several grievancesthat had been filed on May 10 and 17 relating to allegedviolations of the no-subcontracting clause and the senior-ity clause of the old contract.Brooks said Watson replied he did not feel they werearbitrableThe May 17 grievances of course had beenfiled only that day and realistically had no chance to bedigested, much less resolved.All three grievances contended that Respondent hadviolatedan article of the 1979-1982 contract. Oneclaimed a violation of the subcontracting clause of theWestern States Area Master Agreement; another claimeda violation of the seniority clause and demanded informa-tion pursuant to a section of the California area supple-mental agreement (renewed by a second grievance onMay 17). Later, and similarly treated, was a May 23grievance regarding the alleged violation of the sickleave provision of the Western Area Tank Agreementsupplement to the Western States Area Master Agree-ment.With respect to how the grievances would be proc-essed Brooks gave the following testimony:Q. (By Ms Richard): Did you have a grievanceprocedure in effect9A CertainlyQ. You weren't operating under a contract, wereyou9A. No.Q. And you were' extended only as to wages andbenefits, weren't you?A. No, no, we weren'tQ Did Mr. Teague tell you in the January 11meeting that the contract was being extended onlyas to wages and benefits?A No, he did not.Q. Did he tell you that in the March 15 meeting?A. No, he did not.Q. Did he tell you that in the March 24 meeting?A. He did notAlso on cross-examination Brooks was asked if theMay 17 meeting had been arranged to discuss the effectsof closure. Counsel asked."Didn't he [Teague]telephoneyou, in fact,to set up a meeting to discussthe effects of theclosureon the employees?" [Emphasis added]Brooks re-plied: "After I sent him a telegram requesting meetings "Although Brooks did not directly answer the question, itappears to me that his answer is an affirmative one.Watson testified that at the outset of the May 17 meet-ing Brooks said he was there to negotiate a contract.Watson replied that there had been ample time to do thatbut now the Company was present to negotiate over theeffects of the closure He said Brooks made no proposalsregarding the effects but asked if the Company was will-ing to bring back the equipment.557Teague testified the Company had come prepared todealwith issues regarding severance pay, employeetransfers, past due benefits, accrued holidays, sick leaveand vacations. He thought it odd that Brooks raised noneof those subjects.Teague said "the Company" initiated a discussion ofvacation and sick leave as one of the employees had ear-lier said a vacation check had been mistakenly drawn.They turned a corrected check over to him. There wasalso some discussion of health and welfare contributionsmade on the employees' behalf Essentially, Teague said,the Union raised no questions in an effort to bargain overthe effects of the closure He does remember that at onepoint Brooks asserted he had not been told the terminalwas in danger of closing.Since May 17 there have been no further negotiations.The Company has removed all the trucks from the facili-ty.Although liquid asphalt is still sold by the bulk plantit is on a "cash and carry basis." Customers who wish topurchase liquid asphalt now send their own vehicles, ora vehicle they have hired, to the terminal to pick up anddeliver the loads.With respect to the light oil operation,all hauling is handled by an independent company, Fre-dericksen Tank Lines. It operates much as Respondentformerly did. Its tank trucks pick up motor fuel from theAminoil terminal in West Sacramento (occasionally fromanother supplier) and deliver to the same stations thatRespondent formerly serviced directly. The principal dif-ference is that instead of the trucks being dispatched byRespondent's lead driver or dispatcher at Elk Grove, theservice stations now call Fredericksen directly to advisethem of their needs. Payments to Fredericksen for thefuel delivered to those stations are made by Respondent.To the extent that it may be relevant, Bob Lewis, thevice president and assistant general manager of Freder-icksen Tank Lines, testified about the above matters Heis responsible for Fredericksen's truck operations, includ-ing dispatching.He testified that between March 1982and May 1983 Fredericksen had hauled for Respondenton a "spotty basis" He said that in May 1983 he metwith some officials of Respondent, including TerminalManager Burgess, who inquired whether Fredericksencould handle some increased trafficLewis has been in the trucking business for 40 years.He said his firm has a collective-bargaining contract withTeamsters Joint Council No. 38 covering three locals, in-cluding the Charging Party, Local 150. He testified thatthe amount of business that Respondent supplied his firmwould not support a full-time truck in his fleet Thus, de-spite being called by counsel for the General Counsel insupport of her case, at least some of his testimony cor-roborates Respondent's economic analysis.Brooks had earlier testified that the Fredericksen con-tract had been settled after "a couple of negotiation ses-sions." Brooks also had contended that the delay in ne-gotiating the Fredericksen contract was due to the deathof Lewis' predecessorHowever, Lewis gave contrarytestimony.He said his predecessor had died in August1982 and that before an agreement was reached withLocal 150, there were approximately half a dozen meet-ings over a 4-month period. Lewis said the contract Fre- 558DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdericksen signed was a "white paper" or "flat"agree-ment separate from the master tank contractIV ANALYSIS AND CONCLUSIONSA. Facts and CredibilityBefore specifically analyzing each allegation in thecomplaint,Imust observe that the course this bargainingrelationship took is quite unusual.Brooks had a tendencyto accuse Respondent of various misdeeds separate andapart from conduct at the bargaining table. Although Ihave not specifically adverted to it in the factual sectionof this decision,he tended to blame Respondent for theslow negotiations during 1982 and later blamed Respond-ent for nearly each and every postponement.None ofthese are alleged to be violations of the Act, but as hewas examined about them,itbecame apparent that earlynegotiationsweredelayed in order to give themultiemployer/multiunion groups the opportunity to setthe industry patterns Indeed, the Fredericksen negotia-tions appear to have been handled in much the sameway.On one occasion negotiations were delayed byBrooks' hospitalizationMoreover,Brooks' conduct tends to suggest that itwas he, not Respondent,who did not wish to reach anagreement.He claimed he had no idea that the ElkGrove Terminal was in financial straits Yet, given theoverwhelming evidence to the contrary,his assertion tothat effect is quite disingenuous.And, the manner inwhich he presented contract proposals to Respondentseems odd Brooks said he had no difficulty in acceptinga "white paper" concept for Respondent.Even so, hisfirstresponsewas to retype a master agreement andpresent it as if it were a white paper agreement Later,he submitted,another proposal which,whilemodified,was certainly not a white paper agreementWhy was hewilling to give a white paper contract to Fredericksenduring this same time frame but not to Respondent9 Wasitbecause he was aware that Respondent's terminal was- in financial difficulty?Did he actually fear Respondentwas going to close no matter what the Union did) Keep-ing in mind that in November Respondent had laid offthree drivers, leaving a driving,complement of onlythree, it seems quite likely that Brooks believed he hadbigger'and more important fish to fry elsewhereIf Brooks was aware that the only way Respondent'sElk Grove facility could survive was with a wage rateless than that negotiated with Respondent's competitors,such a concession would have defeated the Union's suc-cesses elsewhere.The question then is whether theUnion had any reason to give Respondent what itwanted because it could predict that Respondent wouldnot survive much longer in any event A public admis-sion to that effect,however, would have been politicallyunpalatable.How could Brooks explain to his member-ship that he was engaging in a course of conduct de-signed to allow the closure of a facility permitting unionmembers to become unemployed?To admit that to hismembership would be entirely unlikelyYet, from apolicy standpoint could Brooks do anything else? He hada large number of employees in the industry covered bythemaster agreement as well as independent contractsand could not very well give concessions to Respondentthat had not been given elsewhere In balancing the com-peting interests,itappears Brooks made a conscious deci-sion to insist on the Industry wage rate,as well as othermatters, knowing Elk Grove would not long survive. Atleast that way, he reasoned,the industry standards wouldbe maintained and that would benefit the membershipgenerally even if Respondent'semployees were sacri-ficedIn fact Brooks' remark of March 24 to his assistant-perhaps facetious,but nonetheless sanguine-supportsthis conclusion.He told her"After lunch they will tellus they are closing the terminal."Then to Teague:"Don't take it personally."Clearly Brooks was aware ofthe financial situation and just as clearly he was admit-ting his proposals did not tend to resolve the real issuesThus, it appeared to me Brooks was well aware thatRespondent was in danger of closing despite his remon-strations to the contrary.Indeed Brooks was substantial-ly certain that the Conoco takeover of Douglas wouldresult in either a closure or sale. He knew Respondent'sinsistence on deleting the successors and assigns clausewas to facilitate the sale of the bulk plant and terminal.This was punctuated by the sale of the Paramount Refin-ery and Respondent's negotiations in Santa Maria. It wasfurther emphasized by Respondent's negotiators,Watsonand Carson in the beginning and later Teague, to theeffect that no matter what contract might be negotiatedfor Elk Grove,Respondent still might have to close it.Thus, the only question in Brooks'mind was when thatmight occurHis testimony to the contrary is disbe-lieved, for it is simply an effort to deflect membershipcriticism over his decision to let Elk Grove go. Indeedmuch of Brooks'testimony should be viewed in thatlight.Accordingly,Iconclude that the Union was wellaware, beginning at least in October 1982, that Respond-entwas in financial difficulty and, absent contractualrelief,would be closed or otherwise disposed of.In fact, paragraph 12(a) of the complaint amounts to aconcession by the General Counsel that such was thecase.That paragraph has a strange allegation.It contendsthat in furtherance and support of Respondent's demandfor a collective-bargaining agreement on March 15 and24, and on April 12, Respondent,apparently throughTeague, threatened to close the Elk Grove terminal.Supposedly,thatamounts to a, ^ violation of Section8(a)(1) and(5) of the Act However,aside from whetheritviolated the Act, it amounts to a near admission thatthe Union knew Respondent was likely to close. GiventheGeneral Counsel's failure to in any way challengethe financial data presented by the Company the com-plaint itself becomes a binding concession of fact on thepoint. Oddly, Brooks',testimony tends to deny the allega-tion.He claims he.was never actually told the facilitywould be closed before April 13. I suppose-itcan besaid, truthfully,thatRespondent never gave Brooks aspecific date for the intended closure beforehand, butthatwas because,asTeague and Carson testified, Re-spondent hoped to obtain concessions from the Union inorder to keep it open.Brooks, however, was beyondmaking such concessions,as noted above CONOCO, INCB The Threat to CloseIn any event, paragraph 12(a) must be dismissed onSection 7 grounds. First of all no employee was presentat the negotiation sessions on the dates in question. Thus,the allegation cannot constitute a threat to employeesthat they would lose their jobs if Respondent did not getitsway in negotiations Furthermore, even assuming thatsuch a statement might be evidence of bad-faith bargain-ing, bad faith is usually provable independently by objec-tivemeans Frankly, the allegation, even if it were sup-ported by fact, adds nothing to the complaint It shouldbe dismissedC. Conditioned BargainingParagraph 10(a) of the complaint alleges that Respond-ent "demanded as a condition of commencing collectivebargainingthat the Union agree to omit" from any newcontract the successorship clause that had appeared inprior agreements. The General Counsel contends thatRespondent's attitude on this subject amounted to a"take it or leave it" attitude Respondent asserts that itdid not impose such a condition although it did omit theclause initsfirstproposal thatitsaidwassubmitted tothe Union prior to the October 22 meeting. It points toevidence that there was not even any serious discussionof the topicuntilthe January 6, 1983meeting.Thus, itargues,the condition, if that is what it was, was notpresent at the outset of bargaining. It further argues thatitwas entitled to demand elimination of the clause solong as its negotiationswere conducted in good faith.One of the odd factual features of this negotiation isthatRespondent's financialweakness became a realstrength at the table Because the Union knew ElkGrove was in danger of closing, it could not exerciseeconomic action with any hope ofsuccess.Respondent,throughWatson and Teague, both highly experiencedbargainers, recognized the anomaly and used it to advan-tage.In effect, they said to the Union: Either help us outof our financial distress by granting our demands orclose us thereby putting your membership out of work.Given these facts, together with its concern for indus-try standards, the Union simply wasunableto find a so-lution.Neither end was desired. It could not, for policyreasons, compromise; neither could it strike, for thatwould have resultedin an immediateshutdownYet the General Counselis, ineffect, asserting that Re-spondent's recognition of weakness as strengthamountsto a bad-faith, unyielding attitude. It certainly is true thatRespondent badly wanted the elimination of the succes-sors clause; moreover, it was willing to insist on it to thepoint of forcing the Union's hand. Even so, it does notappear to me that such conduct amounts to bad faith.Respondentwas inthe process of selling large pieces ofthe former Douglas Oil properties It was attemptingbothtomaximizethe sale prices andto eliminate non-profitableor marginallocations.Clearly a unionized fa-cilitywithout a successorship clause was a more market-able facility than one without. Discussions over thattopic simply crystalized earlyin bargainingwhat wouldhave crystalized later, for there was no way to avoid the559issueBrooks recognized that early on,yet he believedhe had a job to do and could not yield the point eitherA successorship clause is normally considered to be amandatory subject of bargaining7As such, parties areprivileged to bargain in good faith over, and to take ad-vantage of,their respective economic strengths or weak-nesses to achieve their end. In other words, they maybargain to impasse on the topicNLRBv.American Na-tional InsuranceCo ,343 U.S 395(1952). It appears theydid that here 8D. The Illegal DemandSection 10(b) of the complaint alleged that Respondentin its two written proposalsmade an illegaldemand.That relates to the last paragraph in the grievance pro-posal in which it proposed a restrictionon anemployee'sright to seek legal redress in forums such as the courts ortheNLRB 9 It is clear that such a proposal is, per se,illegal It would restrict free access to the courts and theBoard. SeeMatlock Truck Body Corp. v. NLRB, 94LRRM 2456, 2461 (1976). (Special Master's Report),adopted 94 LRRM 2463 (6th Cir. 1976) 10 Although itmay be true that inMatlockthe employer insisted onsucha clause, andsuch insistence has not been shownhere as a per se violation I have no choice but to order itremedied. It may be that Respondent had a legitimatepurposeinmind,to try privately to resolve disputesbefore they became a matter of public record. However,the clause would have prevented employees from resort-ing to statutory procedures that they have every right touse. It may be argued, however, that because itis uncon-scionable it is unenforceable, and no doubt that is so. Yetitdoes not follow that its unenforceabilityrenders it in-nocent. It would still have the chilling effectof causingemployees to believe they could not seek redress underCongressional, legislative, orNLRB auspices. Publicpolicy cannot countenance an unconscionablerestrictionsuch as this.Although I find the proposal to be unlawfulas againstpublic policy and although I shall issue a remedial ordertherefor, nonetheless it does not follow that the mereproposition of the article had any real bearing on thebargainingprocessFirst of all there appears to havebeen virtually no discussion about the proposals Brooksdoes not contend that he concerned himself with them.7LoneStarSteelCo v. NLRB,639 F 2d 545 (10th Cir 1980)8Marriott Corp,264 NLRB 1369 (1982), is not to the contrary Recog-nizing that the difference between partial closure and subcontracting isnot always readily apparent, the Board there held that bargaining overthe decision to close/subcontract is mandated only when theissues are"suitable for resolution" through collective bargaining It recognized thatsignificant changes in operation are not suitable, neither are decisionslying at the core of entrepreneurial control Here the decision to go outof the private hauling business fits both categories Collective bargainingcould not resolve Respondent's problems and Respondent followed itsdiscussions with an "entrepreneurial core" decision to remove itself fromthe hauling businessMoreover, the Union's inability to face Respond-ent's economic problems subjectively demonstrates that the topic was notsuitable for resolution by collective bargaining It either could not orwould not deal with the economic situation at Elk Grove9Itdid reduce, in its second proposal,the restrictions insofar as theyrelated to the EEOC or OSHA10 CompareNLRIJ v Laborers Local 304,730 F 2d 768 (9th Cir 1984),Lodge 743 Machinists v United Aircraft Corp,337 F 2d 5 (2d Cir 1964) 560DECISIONS OF THE NATIONAL, LABOR RELATIONS BOARDIndeed Brooks proposed something else. Whatever mightbe said about the negative impact of the proposal, it cer-tainly had no effect on the Company's decision to closeElk Grove That was purely a matter of economicsE. Bargaining Over the Decision to CloseParagraphs 12(b), 13, and 14 of the complaint allegedthatRespondent transferred its vehicles and thereafterclosed its terminal without first notifying the Union andgiving it an opportunity to bargain over that decision.With respect to the transfer, it appears that during thewintermonths the trucks, per the seasonal custom,except for one-or two, had been transferred to the SantaMaria terminal Elk Grove was a seasonal operation andcertainly they could be better utilized in an area not sub-ject to the rainy winter weather normally seen in theSacramento area. Thus, to some extent, Respondent was,merely doing what it had always done during the wintermonths. However, the decision to transfer the trucks toSanta Maria was later converted to a permanent transferThat decision was part and parcel of Respondent's entre-preneurial decision to cut its losses at Elk Grove TheUnion has not complained of the layoff of employees inNovember for that purpose and ridding itself of most ofthe equipment for the same purpose is not much differ-ent.In any event since the Supreme Court's decision inFirstNational Maintenance Corp. v. NLRB,452 U.S. 666(1981), it has become quite clear that an employer has noobligation to bargain over a decision to close a facility,' iat least where the economic situation would not justifycontinued operation In that case the Supreme Courtheld that an economically motivated business shutdownisnot a mandatory bargaining subject. In rendering thatconclusion it weighed the employer's need to operatefreely in deciding on an economic shutdown against 'anybenefit the union might get from participating in the de-cision: It observed that if a union were given the right toparticipate, by labeling a decision to close as a mandato-ry topic, it would likely become "a powerful tool forachieving delay, a power that might be used to thwartmanagement's intentions in a manner unrelated to anyfeasible solution the union might propose."Indeed, there are in this case facts, already advertedto, demonstrating that delay was one of the Union's pur-poses. The Union could make no feasible alternative sug-gestions It could not think of any. All it could do was to"hang on" and hope Here it is undisputed that the ElkGrove facility was operating at a loss Moreover, there isno claim that the decision was discriminatorily motivat-ed. In these circumstances, the complaint simply lackssubstance and should be dismissedF. EffectsBargainingSecondly,paragraph 14 alleged that Respondent failedto meet and deal with the Union.regarding the effects ofthe closure.The facts,however, simply do not bear theGeneral Counsel out Brooks,in his testimony recitedabove, virtually admitted that during the telephone call" See alsoWeatherTamer v NLRB,676 F 2d 483 (11th Cir 1982)to arrange the May 17 meeting,Teague told him that theCompany intended to negotiate over the effects of theclosureMoreover;Respondent's attorney Giller in herletter ofApril 25 hadmentionedto Union Attorney Liv-ingston that the next meeting would be "tonegotiate onlythe effects of the closure."(Emphasis added)The letters,the telephone call, and the meeting occurred shortlyafter the closure and it is inconceivable that Brooksreally thought,as he testified,that he was present 'at theMay 17 meeting to negotiate,a contract Instead, it ap-pears he went through a charade attempting to impressthe employees who were present that his sole purposewas to negotiate'a ' contract.Nevertheless,the Companycame to the meetingfor) thepurpose of negotiating overthe effects:Itwas prepared to discuss topics normallydiscussed in negotiations such as severance,transfer, andfringe benefit coverage.Yet Brooksmade no effort topursue those mattersUnder thecircumstances, I con-clude that Respondent met its obligation to meet andbargainoverthe effects of the closureG. The GrievancesParagraphs 15-18 of the complaint alleged that Re-spondent "failed and refused to meet and confer with theUnion" regarding the grievances filed on May 10, 17,and 23. The complaint alleged this to be a repudiation ofthe collective-bargaining contract in violation of Sections8(a)(5) and 8(d). Respondent contends that the contracthad expired on November 30, 1982, with the last exten-sion. It agrees that it continued to pay the wages andfringe benefits as set forth in the old agreement Howev-er, certainly Teague told Brooks at the-March 25 negoti-ations that the Company had extended only the wagesand fringes 12Thus, I credit Teague's testimony that beginning atleast on January 11 when he entered the negotiations, nocontract was in existence, though it'may have been ex-tended for a limited-period by operation of law. Section8(d) of the'Act, in part, states. "where there is-in effect acollective-bargaining contract covering. employees in anindustry affecting commerce, the duty to bargain collec-tively shall also mean that no party to such contract shallterminate or modify such contract, unless the party desir-ing such termination or modification- . - . -(4) continuesin full force and effect, without resorting to strike orlockout, all the terms and conditions-of the existing con-tract for a period of sixty days after 'such notice [re-quired by subparagraphs (1) and (3)] is given oi"until theexpirationdateof such contract,whichever occurslater."It isthe General Counsel's burden of proof, of course,to show that the notice provisions of Section 8(d) havenot been given There is no evidence in this record oneway or the other Moreover, when the General Counselmoved early in the proceeding to strike an 8(d) allega-12'With respect to Teague's corroborative bargaining notes, I observethat the General Counsel did not object to the receipt of the companyofficials' notesDuring the testimony, it was apparent that Brooks like-wise had taken notes but these were not offered Although I do not drawan adverse inference against the Union for failing to provide its notes,Teague's notes buttress Respondent's view CONOCO, INC-561tion from the complaint, I, denied it. Thus, the GeneralCounsel had every opportunity to show that Respondenthad somehow failed in its duty under Section 8(d) tocontinue the contract. It appears therefore that,even ifthe contract were extended by operation of law fromNovember 30, 1982, that extension died on January 29Thus, the duty to maintain the contract for the 60-dayperiod of Section 8(d)(4) appears to have been met Thisisnot to say that Respondent had no obligation to bar-gain or that it could unilaterally change matters withoutfirstbargaining with the Union, it simply is to observethat the agreement had expired 13It is true that under certain circumstances the griev-ance and arbitration procedure will be allowed to sur-vive. These invariably deal with incidents that have oc-curred prior to or are closely connected to the expirationof the contract, not subsequent matters. The SupremeCourt inNolde Bros. v. Bakery & Confectionary WorkersLocal 358,430 U.S. 243 (1977), discussed that problem Itheld that grievances that arise under the contract orfrom the termination of the contract itself must be proc-essed under the terms of the expired contract. AlthoughNolde Bros.appears to be support for the notion that thegrievance-arbitration procedure survives the contract'sexpiration, its facts suggest that it did not in all cases. AsJustice Stewart observed in his dissent, the Board has soheld. SeeSterlingDrug,185NLRB 241 (1970), recog-nized by the Court inGateway Coal Co. v. United MineWorkers,414 U S. 368 (1974)Nolde Bros.presented the question of whether the em-ployer was obligated to process grievances over sever-ance pay; the contract there covered "all" grievancesthatmight have arisen, whether contractual or not.Moreover, the plant was closed only 3 days after thecontract expired. The dispute under litigation arose overthe amount of severance pay called for by the contract.The Court based its conclusion on the fact that sever-ance pay was expressly covered by the contract as itgoverned the cessation of employment. .In each instance here, the grievances were filed onMay 10, 1983, or thereafter without specifying when theunderlying incidents occurred; neither is there any proofregarding when they occurred I cannot simply presumethat the alleged breaches took place during the life of thecontract or the life of the contract as-extended by law 1413Compare S &W Motor Lines,236 NLRB 938 (1978), andCardinalOperatingCo, 246 NLRB 279 (1979).-14On May 3, 1983, Terminal ManagerMax Burgess issued a warningnotice to driver Art Lincoln regardinga comminglingof light oil prod-uctsThe noticestated it wasissued pursuantto a clause in the apparent-ly expired agreement The General Counsel assertsthat its issuance tendsto confirm that the contract had been extendedat least untilMay I haveThis case is, therefore, unlikeNolde BrosThe contractexpired at the latest ' in January. The closure was notuntilMay,9, and the grievances, filed thereafter do notclaim that the incidents occurred prior to the expiration.Accordingly, I did not see thatNolde Bros.,applies here,Iam, therefore, bound byHilton-Davis,supra, and findthat the grievance procedure in the instant case did nothave life beyond the contract, insofar as these particulargrievances are concernedTherefore, as the GeneralCounsel has failed to meet its burden of proof on theissue, this allegation should be dismissed. 15On the foregoing findings of fact and on the entirerecord in this case, I make the followingCONCLUSIONS OF LAW1.Respondent, Conoco, Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2The Union is a labor organization within the mean-ing of Section 2(5) of the Act3.Respondent, during the course of its bargaining withtheUnion, proposed an illegal grievance clause thattended to deprive employees of the right to seek legal re-dress either through the courts or before the Board; themere making of such a proposal is a violation of Section8(a)(5) and (1) and the good-faith requirements of Sec-tion 8(d)4.The General Counsel has failed to prove by a, pre-ponderance of the evidence that Respondent in any othermanner violated the Act as alleged.THE REMEDYHaving found that Respondent engaged in certain vio-lations of Section 8(a)(5) and(1) of theAct, Ishall rec-ommend that it be ordered to cease and desist therefromand to take certain affirmative action necessary to effec-tuate the policies ofthe Act.- [Recommended Order omitted from publication.]considered the'argument and conclude that while it tends to show thecontract had not expired, it is not conclusive The parties had adopted aformalway of extending it in 1982-invariably confirmedinwritingThey did not do so in 1983 and given the fact that other extensions hadbeen reduced to written form, the absence of such confirmations by theactual negotiators significantly outweighsBurgess'note to the contraryAccordingly, I do not give it any importanceisAlthough it may be argued thatAmerican Sink TopCo, 242 NLRB408 (1979) has modified, theHilton-Davisrule, its facts closely parallelNolde BrosThe facts presented here do notTo the extent that DigmorEquipment,261 NLRB 1175 (1982) asserts thatAmerican Sink Topis con-trolling, againI seea Nolde Brosfactual distinctionIndeed,Digmorap-peared to overstate the breadth ofAmericanSinkTopIf the Board hadwished to specifically overruleSterling Drug,ithas had ample opportuni-ties, but hasnot yet done so